PER CURIAM.
Charles Edwards was indicted on September 17, 1975 by the Orleans Parish Grand Jury on three counts of distribution of a controlled dangerous substance, heroin, in violation of R.S. 40:966. -Following a trial by jury defendant was found guilty as charged and was sentenced to life imprisonment at hard labor on each of the three counts. On appeal defendant relies on only one assignment of error but also requests an examination of the record for discoverable errors.
We find no merit in the assignment of error (a request that the jury be instructed on entrapment), and we have found no error discoverable by an inspection of the pleadings and proceedings which would warrant a reversal of defendant’s conviction.

Decree

Accordingly, we affirm defendant’s conviction and sentence.
AFFIRMED.